MEMORANDUM***
Eduardo Medina Espinoza and Carmen Medina (“the Medinas”) petition for review *705of the Board of Immigration Appeals’ denial of their application for cancellation of removal and denial of their motion to reopen. We dismiss in part and deny in part.
(1) The Medinas’ petition for review of the denial of cancellation of removal4 was filed more than thirty days after the BIA’s decision and is, therefore, untimely. See 8 U.S.C. § 1252(b)(1). Thus, we dismiss for lack of jurisdiction. See Dela Cruz v. Mukasey, 532 F.3d 946, 948 (9th Cir.2008) (per curiam); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc).
(2) The Medinas also petition for review of the BIA’s denial of their motion to reopen. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c). However, no new and material evidence was presented with that motion. Therefore, we deny the petition because the BIA did not err when it denied reopening. See Goel v. Gonzales, 490 F.3d 735, 738 (9th Cir.2007) (per curiam); Bhasin v. Gonzales, 423 F.3d 977, 987 (9th Cir.2005).
Petition DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. 8 U.S.C. § 1229b(b)(l).